                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             FORT SMITH DIVISION


ADAM LANE                                                                 PLAINTIFF

v.                                   Civil No.2:17-CV-02172

DEPUTY HOPPER (Deputy Bailiff,                                          DEFENDANT
Sebastian County Sheriff’s Office)


                                       JUDGMENT


     For the reasons stated in the Order filed this date, this case is DISMISSED WITH

PREJUDICE.


     IT IS SO ORDERED this 10th day of December 2018.


                                                        /s/P. K. Holmes, III
                                                        P. K. HOLMES, III
                                                        CHIEF U.S. DISTRICT JUDGE




                                             1
